     Case 1:19-cv-02400 Document 1 Filed 08/23/19 USDC Colorado Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO


Civil Action No.

JAMES MCKEE,

        Plaintiff(s),

v.

EXPERIAN INFORMATION SOLUTIONS, INC

        Defendant(s).



                      NOTICE OF REMOVAL PURSUANT 28 U.S.C. § 1441
                           [FEDERAL QUESTION JURISDICTION]


        Pursuant to 28 U.S.C. § 1441 et seq., Defendant Experian Information Solutions,

Inc. (“Experian”) hereby files this Notice of Removal for the above-captioned action to

this Court and states as follows:

        1.         Experian is a named Defendant in Civil Action No. 2019C652 filed by

Plaintiff James McKee (“Plaintiff”) in the County Court for the State of Colorado, Boulder

County (the “State Court Action”).

        2.         The Complaint in the State Court Action was filed with the Clerk of the

County Court for the State of Colorado, Boulder County, on July 11, 2019. Defendant

Experian was served with the Summons and Complaint on July 23, 2019.

        3.         This Notice is being filed with this Court within thirty (30) days after

Experian received a copy of Plaintiff’s initial pleading setting forth the claims for relief

upon which Plaintiff’s action is based. See 28 U.S.C. § 1446(b).


NAI-1508565480v1
   Case 1:19-cv-02400 Document 1 Filed 08/23/19 USDC Colorado Page 2 of 4




       4.     This Court is the proper district court for removal because the State Court

Action is pending within this district.

       5.     Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and

orders filed in the State Court Action are attached hereto as Exhibit A. To the best of

Experian’s knowledge, no further proceedings, process, pleadings, orders, or other

papers are on the docket in the State Court Action.

       6.     Experian is a corporation which, for monetary fees, regularly engages in

whole or in part in the practice of assembling consumer credit information or other

information on consumers for the purpose of furnishing consumer reports to third

parties. Experian uses means or facilities of interstate commerce for the purpose of

preparing or furnishing consumer reports, and therefore is a “consumer reporting

agency” within the meaning of 15 U.S.C. § 1681a(f).

       9.     The claims for relief alleged in the State Court Action arise under the Fair

Credit Reporting Act, 15 U.S.C. §§ 1681 et seq. Thus, this Court has original subject

matter jurisdiction over the above-captioned action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1681p. The above-captioned action may properly be removed to this

United States District Court pursuant to 28 U.S.C. § 1441(a).

       11.    Promptly after the filing of this Notice of Removal, Experian shall provide

notice of the removal to Plaintiff, who is pro se, and shall file a copy of this Notice with

the clerk of the Court in the State Court Action, as required by 28 U.S.C. § 1446(d).




                                              2
   Case 1:19-cv-02400 Document 1 Filed 08/23/19 USDC Colorado Page 3 of 4




      WHEREFORE, Experian notices the removal of this case to the United States

District Court for the District of Colorado pursuant to 28 U.S.C. §1441 et seq.



 Dated: AuAugust 23, 2019                       Respectfully Submitted,

                                                By: s/ Tyler J. Bates
                                                   Robyn B. Averbach
                                                   Tyler J. Bates
                                                   RUEBEL & QUILLEN LLC
                                                   8461 Turnpike Drive, Suite 106
                                                   Westminster, CO 80031
                                                   Telephone: (888) 989-1777
                                                   Facsimile : (303) 362-5724
                                                   Email: robyn@rq-law.com
                                                           tyler@rq-law.com

                                                  Attorneys for Defendant
                                                  EXPERIAN INFORMATION
                                                  SOLUTIONS, INC.




                                            3
   Case 1:19-cv-02400 Document 1 Filed 08/23/19 USDC Colorado Page 4 of 4




                                 CERTIFICATE OF SERVICE
       I hereby certify that on this 23rd day of August, 2019, I presented the foregoing

DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC.’S NOTICE OF

REMOVAL PURSUANT 28 U.S.C. § 1441 [FEDERAL QUESTION JURISDICTION] to

the Clerk of the Court for filing and uploading to the CM/ECF system which will send

notification of the filing to the following:

 James McKee
 2885 Sanford Avenue SW #44476
 Grandville, MI 49418
 Telephone: (720) 593-2150
 Pro Se



                                                   s/ Stephanie Arnold
                                                   Stephanie Arnold, Paralegal




                                               4
